DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments made are accepted regarding the current rejection. However, new grounds of rejection are made by Melic ((U.S. Patent No. 7,255,312) in view of Eisele (U.S. Patent No. 5,402,988) as well as the combination of Melic (U.S. Patent No. 7,255,312) and Eisele (U.S. Patent No. 5,402,988) further in view of Elkins (U.S. Patent No. 5,779,227).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 2 states the first foot being pivotably connected to the first-bracing member, but it is unclear if the foot rotates relative to the first-bracing member or rotates with the first-bracing member. Claim 3 states the second foot being pivotably connected to the second-bracing member, but it is unclear if the foot rotates relative to the second-bracing member or rotates with the second-bracing member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Melic (U.S. Patent No. 7,255,312) in view of Eisele (U.S. Patent No. 5,402,988).
Regarding claim 1, Melic teaches a collapsible barrier (Column 1, lines 15-18), the collapsible barrier comprising:
a substantially rectangular sheet (28), the substantially rectangular sheet comprising an upper-horizontal edge (94), a lower-horizontal edge (96), a first-vertical edge (92), a second-vertical edge (92, Fig. 1);
a metallic webbing (100), the metallic webbing integrated with the substantially rectangular sheet (Column 5, lines 31-34) to provide load bearing capabilities;
a first telescopic post (22) comprising a first elongated member (34) in a telescoping arrangement (Column 2, lines 54-65) with a first-bracing member (36), the first-bracing member (36) extending (Fig. 1) between the upper-horizontal edge (94) and the lower-horizontal edge (96) at a first end (upper horizontal edge of 36) and a second end (lower horizontal edge of 36), respectively, and wherein the first telescopic post is disposed a first-distance from the first-vertical edge (Fig. 1);
wherein the first elongated member (34) is seated within the first-bracing member (Fig. 3a) and is adapted to extend outward from the first end (Column 4, lines 21-24);


    PNG
    media_image1.png
    280
    412
    media_image1.png
    Greyscale

wherein the second elongated member (34) is seated within the second-bracing member (Fig. 3a) and is adapted to extend outward from the first end (Column 4, lines 21-24);
a first foot (30) secured to first telescopic post (Fig. 3a) at the second end thereof and a second foot (30) secured to the second telescopic post at the second end thereof (Fig. 3a);
wherein the first telescopic post (22) and the second telescopic post (22) are aligned parallel (Fig. 1) to the first-vertical edge (92) and the second-vertical edge (92) and the first and second elongated members (34) are configured to extend and retract from the first-bracing member and second-bracing member (Column 4, lines 21-24), respectively;
wherein the in-use condition the first and second telescopic posts are extended (Fig. 1, Column 4, lines 21-24);

Eisele teaches each foot (14) is adapted to transition between an in-use condition (Fig. 8) and a stowed condition (Column 6, lines 31-37) and the first and second foots (14) are positioned (Column 6, lines 31-37) so as to extend between the two bracing members and vertical edges.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second foot of Melic with the first and second foot of Eisele as a simple substitution of one well known part of a portable fence for another in order to yield the predictable result of the first and second foot transitioning between an in-use and stowed condition as well as extending between the bracing members and the vertical edges.
Regarding claim 2, Eisele teaches the first foot (14) being pivotably connected to the first-bracing member (Column 6, lines 31-37; Fig. 1).
Regarding claim 3, Eisele teaches the second foot being pivotably connected to the second bracing member (Column 6, lines 31-37; Fig. 1).
Regarding claim 4, Melic teaches the first telescopic post (22) being configured to telescopically extend from the upper-horizontal edge (94) when a counter clockwise (Column 4, . In re Einstein, 8 USPQ 167.
Regarding claim 5, Melic teaches the second telescopic post (22, Fig. 1) being configured to telescopically retract to the upper-horizontal edge (94) when a clockwise twisting motion is applied. Melic teaches upward vertical movement from counter clockwise rotation (Column 4, lines 50-52) which means downward movement occurs from clockwise rotation. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to retract from a counter clockwise rotation rather than clockwise rotation, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 6, Melic teaches the upper-horizontal edge (94) and the lower- horizontal edge (96) being longer than the first-vertical edge and the second-vertical edge (92, Fig. 1).
Regarding claim 7, Melic teaches the upper-horizontal edge and the lower- horizontal edge are substantially equal (Fig. 1). They are equal because they are oppositely disposed sides in a rectangular form.
Regarding claim 8, Melic is silent with regards to the dimensions of the barrier. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the upper-horizontal edge (94) and the lower- horizontal edge (96) at approximately 10 feet, since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Melic is silent with regards to the dimensions of the barrier. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first-distance and the second-distance at approximately 1.5 feet, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Eisele teaches the first foot (14) comprises an elongated tubular member (38), wherein the first foot is configured to fit parallel (Fig. 2) to the substantially rectangular sheet along the lower-horizontal edge (8).
Regarding claim 11, Eisele teaches the second foot (14, Fig. 1; the figure includes two foot members) comprises an elongated tubular member (38), wherein the second foot is configured to fit parallel (Fig. 2) to the substantially rectangular sheet along the lower-horizontal edge (8).
Regarding claim 16, Melic teaches the collapsible barrier has a toe-board (98) disposed along the lower-horizontal edge (Column 5, lines 29-31).
Regarding claim 17, Melic teaches the first telescopic post and the second telescopic post each further include an attachment lug (32).
Regarding claim 18, Melic teaches the attachment lugs (32) are configured to contact a ceiling (26) during an in-use condition (Fig. 4).
Regarding claim 19, Melic teaches the first telescopic post and the second telescopic post (22) retract from a threaded channel (Column 3, lines 27-30).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Melic (U.S. Patent No. 7,255,312) and Eisele (U.S. Patent No. 5,402,988) in view of Elkins (U.S. Patent No. 5,779,227).

Elkins teaches a hinged connection securing the telescopic posts where the hinge (Abstract; Fig. 2) provides for the rotation of the first and second foot between the in-use and stowed conditions (Column 3, lines 9-11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection between the telescopic posts of Melic and Eisele with the hinged connection of Elkins as a simple substitution of one well known part of a portable fence for another in order to yield the predictable result of the hinge connection connecting the telescopic posts to the rectangular member and providing rotation between an in-use and stowed condition.
Regarding claim 22, the combination of Melic and Eisele teaches the first and second foot (Eisele, 14) are left-handed and right-handed (Eisele, Fig. 1), respectively, such that the first and second foots each extend away from each other in the stowed condition (Eisele, Column 6, lines 31-37; the foot members can rotate independently from each other in 360 degrees and are able to extend away from each other).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678         

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678